

116 HR 4294 IH: American Energy First Act
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4294IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Scalise (for himself, Mr. Bishop of Utah, Ms. Cheney, Mr. Gosar, Mr. Duncan, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo empower States to manage the development and production of oil and gas on available Federal
			 land, to distribute revenues from oil and gas leasing on the Outer
			 Continental Shelf to certain coastal States, to promote alternative energy
			 development, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the American Energy First Act. (b)Table of contentsThe table of contents for this Act is the following:
				
					Sec. 1. Short title; table of contents.
					Title I—Onshore Oil and Gas
					Sec. 101. Cooperative federalism in oil and gas permitting on available Federal land.
					Sec. 102. Conveyance to certain States of property interest in State share of royalties and other
			 payments.
					Sec. 103. Access to Federal oil and gas from non-Federal surface estate.
					Sec. 104. State and Tribal authority for hydraulic fracturing regulation.
					Sec. 105. Review of Integrated Activity Plan for the National Petroleum Reserve in Alaska.
					Sec. 106. Protested lease sales.
					Sec. 107. Clarification regarding liability under Migratory Bird Treaty Act.
					Sec. 108. Amendments to the Energy Policy Act of 2005.
					Sec. 109. Administrative protest process reform.
					Sec. 110. Notifications of permit to drill.
					Title II—Offshore Oil and Gas
					Sec. 201. Limitation of authority of the President to withdraw areas of the Outer Continental Shelf
			 from oil and gas leasing.
					Sec. 202. Disposition of revenues from oil and gas leasing on the Outer Continental Shelf to
			 Atlantic States and Alaska.
					Sec. 203. Distribution of Outer Continental Shelf revenues to Gulf producing States.
					Sec. 204. Addressing permits for taking of marine mammals.
					Sec. 205. Energy Development in the Eastern Gulf of Mexico.
					Title III—Alternative Energy
					Sec. 301. Geothermal, solar, and wind leasing priority areas.
					Sec. 302. Geothermal production on Federal lands.
					Sec. 303. Facilitation of coproduction of geothermal energy on oil and gas leases.
					Sec. 304. Noncompetitive leasing of adjoining areas for development of geothermal resources.
					Sec. 305. Application of Outer Continental Shelf Lands Act with respect to territories of the
			 United States.
					Sec. 306. Disposition of revenues with respect to territories of the United States.
					Sec. 307. Wind lease sales for areas of Outer Continental Shelf.
					Sec. 308. Establishment of Coral Reef Conservation Fund.
					Title IV—Limitations on Leasing Moratoriums
					Sec. 401. Coal leases.
					Sec. 402. Congressional authority requirement.
				
			IOnshore Oil and Gas
			101.Cooperative federalism in oil and gas permitting on available Federal land
 (a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— (1)by redesignating section 44 as section 48; and
 (2)by adding after section 43 the following new section:  44.Cooperative federalism in oil and gas permitting on available Federal land (a)Authorizations (1)In generalUpon receipt of an application under subsection (b), the Secretary may delegate to a State exclusive authority—
 (A)to issue an Application for Permit to Drill on available Federal land; or (B)to approve drilling plans on available Federal land.
 (2)Sundry noticesAny authorization under paragraph (1) may, upon the request of the State, include authority to process sundry notices.
 (3)Inspection and enforcementAny authorization under paragraph (1) may, upon the request of the State, include authorization to inspect and enforce an Application for Permit to Drill or drilling plan, as applicable. An authorization under paragraph (1)(A) shall not affect the ability of the Secretary to collect inspection fees under section 108(d) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718(d)).
									(b)State application process
 (1)Submission of applicationA State may submit an application under subparagraph (A) or (B) of subsection (a)(1) to the Secretary at such time and in such manner as the Secretary may require.
 (2)Content of applicationAn application submitted under this subsection shall include— (A)a description of the State program that the State proposes to administer under State law, including a State drilling plan; and
 (B)a statement from the Governor or Attorney General of such State that the laws of such State provide adequate authority to carry out the State program.
 (3)Deadline for approval or disapprovalNot later than 180 days after the date of receipt of an application under this subsection, the Secretary shall approve or disapprove such application.
 (4)Criteria for approvalThe Secretary may approve an application received under this subsection only if the Secretary has— (A)determined that the State applicant would be at least as effective as the Secretary in issuing Applications for Permit to Drill or in approving drilling plans, as applicable;
 (B)determined that the State program of the State applicant— (i)complies with this Act; and
 (ii)provides for the termination or modification of an issued Application for Permit to Drill or approved drilling plan, as applicable, for cause, including for—
 (I)the violation of any condition of the issued Application for Permit to Drill or approved drilling plan;
 (II)obtaining the issued Application for Permit to Drill or approved drilling plan by misrepresentation; or
 (III)failure to fully disclose in the application all relevant facts; (C)determined that the State applicant has sufficient administrative and technical personnel and sufficient funding to carry out the State program;
 (D)provided notice to the public, solicited public comment, and held a public hearing within such State;
 (E)determined that approval of the application would not result in decreased royalty payments owed to the United States under section 35(a), except as provided in subsection (e) of that section; and
 (F)in the case of a State applicant seeking authority under subsection (a)(3) to inspect and enforce Applications for Permit to Drill or drilling plans, as applicable, entered into a memorandum of understanding with such State applicant that delineates the Federal and State responsibilities with respect to such inspection and enforcement.
 (5)DisapprovalIf the Secretary disapproves an application submitted under this subsection, then the Secretary shall—
 (A)notify, in writing, such State applicant of the reason for the disapproval and any revisions or modifications necessary to obtain approval; and
 (B)provide any additional information, data, or analysis upon which the disapproval is based. (6)Resubmittal of applicationA State may resubmit an application under this subsection at any time.
 (7)State Memorandum of UnderstandingBefore a State submits an application under this subsection, the Secretary may, at the request of such State, enter into a memorandum of understanding with such State regarding the proposed State program—
 (A)to delineate the Federal and State responsibilities for oil and gas regulations; (B)to provide technical assistance; and
 (C)to share best management practices. (c)Administrative fees for Applications for Permit To Drill (1)In generalA State for which authority has been delegated under subsection (a)(1)(A) may collect a fee for each application for an Application for Permit to Drill that is submitted to the State.
 (2)No collection of fee by SecretaryThe Secretary may not collect a fee from the applicant or from the State for an application for an Application for Permit to Drill that is submitted to a State for which authority has been delegated under subsection (a)(1)(A).
 (3)Fee amountThe fee collected under paragraph (1) shall be less than or equal to the amount of the fee described in section 35(d)(2).
 (4)UseA State shall use 100 percent of the fees collected under this subsection for the administration of the approved State program of the State.
 (d)Voluntary termination of authorityA State may voluntarily terminate any authority delegated to such State under subsection (a) upon providing written notice to the Secretary 60 days in advance of the date of termination. Upon expiration of such 60-day period, the Secretary shall resume any activities for which authority was delegated to the State under subsection (a).
								(e)Appeal of denial of application for Application for Permit To Drill or application for approval of
			 drilling plan
 (1)In generalIf a State for which the Secretary has delegated authority under subsection (a)(1) denies an application for an Application for Permit to Drill or an application for approval of a drilling plan, the applicant may appeal such decision to the Department of the Interior Office of Hearings and Appeals.
 (2)Fee allowedThe Secretary may charge the applicant a fee for the appeal referred to in paragraph (1). (f)Federal administration of State program (1)NotificationIf the Secretary has reason to believe that a State is not administering or enforcing an approved State program, the Secretary shall notify the relevant State regulatory authority of any possible deficiencies.
 (2)State responseNot later than 30 days after the date on which a State receives notification of a possible deficiency under paragraph (1), the State shall—
 (A)take appropriate action to correct the possible deficiency; and (B)notify the Secretary of the action in writing.
										(3)Determination
 (A)In generalOn expiration of the 30-day period referred to in paragraph (2), if the Secretary determines that a violation of all or any part of an approved State program has resulted from a failure of the State to administer or enforce the approved State program of the State or that the State has not demonstrated its capability and intent to administer or enforce such a program, the Secretary shall issue public notice of such a determination.
 (B)AppealA State may appeal the determination of the Secretary under subparagraph (A) in the applicable United States District Court. The Secretary may not resume activities under paragraph (4) pending the resolution of the appeal.
 (4)Resumption by SecretarySubject to paragraph (3)(B), 30 days after the date on which the Secretary issues the public notice described in paragraph 3(A), the Secretary shall resume any activities for which authority was delegated to the State during the period—
 (A)beginning on the date 30 days after the date on which the Secretary issues the public notice under paragraph (3)(A); and
 (B)ending on the date on which the Secretary determines that the State will administer or enforce, as applicable, such State’s approved State program.
 (5)StandingStates with approved regulatory programs shall have standing to sue the Secretary for any action taken under this subsection.
 (g)DefinitionsIn this section: (1)Available Federal landThe term available Federal land means any Federal land that—
 (A)is located within the boundaries of a State; (B)is not held by the United States in trust for the benefit of a federally recognized Indian Tribe or a member of such an Indian Tribe;
 (C)is not a unit of the National Park System; (D)is not a unit of the National Wildlife Refuge System, except for the portion of such unit for which oil and gas drilling is allowed under law;
 (E)is not a congressionally approved wilderness area under the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (F)has been identified as land available for lease or has been leased for the exploration, development, and production of oil and gas—
 (i)by the Bureau of Land Management under— (I)a resource management plan under the process provided for in the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (II)an integrated activity plan with respect to the National Petroleum Reserve in Alaska; or (ii)by the Forest Service under a National Forest management plan under the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).
 (2)Drilling planThe term drilling plan means a plan described under section 3162.3–1(e) of title 43, Code of Federal Regulations (or successor regulation).
 (3)Application for Permit to DrillThe term Application for Permit to Drill or Applications for Permit to Drill means a permit— (A)that grants authority to drill for oil and gas; and
 (B)for which an application has been received that contains— (i)a drilling plan;
 (ii)a surface use plan of operations described under section 3162.3–1(f) of title 43, Code of Federal Regulations (or successor regulation);
 (iii)evidence of bond coverage; and (iv)such other information as may be required by applicable orders and notices.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means each of the several States.
 (6)State applicantThe term State applicant means a State that has submitted an application under subsection (b). (7)State programThe term State program means a program that provides for a State to—
 (A)issue Applications for Permit to Drill or approve drilling plans, as applicable, on available Federal land; and
 (B)impose sanctions for violations of State laws, regulations, or any condition of an issued Application for Permit to Drill or approved drilling plan, as applicable.
 (8)Sundry noticeThe term sundry notice means a written request— (A)to perform work not covered under an Application for Permit to Drill or drilling plan; or
 (B)for a change to operations covered under a an Application for Permit to Drill or drilling plan.. (b)Inspection feesSection 108 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1718) is amended by adding at the end the following:
					
						(d)Inspection fees for certain States
 (1)In generalThe Secretary shall conduct inspections of operations under each oil and gas lease. The Secretary shall collect annual nonrefundable inspection fees in the amount specified in paragraph (2), from each designated operator under each oil and gas lease on Federal that is subject to inspection under subsection (b) and that is located in a State for which the Secretary has delegated authority under section 44(a)(1)(A) of the Mineral Leasing Act.
 (2)AmountThe amount of the fees collected under paragraph (1) shall be— (A)$700 for each lease or unit or communitization agreement with no active or inactive wells, but with surface use, disturbance or reclamation;
 (B)$1,225 for each lease or unit or communitization agreement with 1 to 10 wells, with any combination of active or inactive wells;
 (C)$4,900 for each lease or unit or communitization agreement with 11 to 50 wells, with any combination of active or inactive wells; and
 (D)$9,800 for each lease or unit or communitization agreement with more than 50 wells, with any combination of active or inactive wells.
 (3)Onshore Energy Safety FundThere is established in the Treasury a fund, to be known as the Onshore Energy Safety Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall be available as provided under paragraph (4).
 (4)Availability of feesNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund— (A)shall be credited as offsetting collections;
 (B)shall be available for expenditure for purposes of carrying out inspections of onshore oil and gas operations in those States for which the Secretary has delegated authority under section 44(a)(1)(A) of the Mineral Leasing Act;
 (C)shall be available only to the extent provided for in advance in an appropriations Act; and (D)shall remain available until expended.
 (5)Payment due dateThe Secretary shall require payment of any fee assessed under this subsection within 30 days after the Secretary provides notice of the assessment of the fee after the completion of an inspection.
 (6)PenaltyIf a designated operator assessed a fee under this subsection fails to pay the full amount of the fee as prescribed in this subsection, the Secretary may, in addition to utilizing any other applicable enforcement authority, assess civil penalties against the operator under section 109 in the same manner as if this section were a mineral leasing law.
 (7)Notification to State of noncomplianceIf, on the basis of any inspection under subsection (b), the Secretary determines that an operator is in noncompliance with the requirements of mineral leasing laws and this chapter, the Secretary shall notify the State of such noncompliance immediately..
 (c)Existing authoritiesSection 390(a) of the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended— (1)by striking Action by the Secretary of the Interior and inserting The Secretary of the Interior,;
 (2)by inserting a comma after Agriculture; (3)by striking with respect to any of the activities described in subsection (b) shall be subject to a rebuttable presumption that the use of and inserting shall apply; and
 (4)by striking would apply if the activity and inserting for each action described in subsection (b) if the action. 102.Conveyance to certain States of property interest in State share of royalties and other payments (a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—
 (1)in subsection (a), by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (e), be paid into the Treasury; (2)in subsection (c)(1), by inserting and except as provided in subsection (e) before , any rentals; and
 (3)by adding at the end the following:  (e)Conveyance to certain States of property interest in State share (1)In generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State that would otherwise be required to be paid into the Treasury under that subsection.
 (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
 (3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that is located in a State to which right, title, and interest is conveyed under this subsection notice that—
 (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
 (B)the leaseholder is required to pay the amounts directly to the State. (4)ReportA State that has received a conveyance under this subsection shall report monthly to the Office of Natural Resources Revenue of the Department of the Interior the amount paid to such State pursuant to this subsection.
 (5)Application with respect to Federal Oil and Gas Royalty Management ActWith respect to the interest conveyed to a State under this subsection from sales, bonuses, royalties (including interest charges), and rentals collected under the Federal Oil and Gas Royalty Management Act of 1983 (30 U.S.C. 1701 et seq.), this subsection shall only apply with respect to States for which the Secretary has delegated any authority under section 44(a)(1)..
 (b)Administrative costsSection 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)) is amended by striking In determining and inserting Except with respect to States for which the Secretary has delegated any authority under section 44(a)(1), in determining.
 (c)Conforming amendmentSection 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking All moneys and inserting Subject to subsection (e) of section 35 of the Mineral Leasing Act (30 U.S.C. 191), all moneys.
 103.Access to Federal oil and gas from non-Federal surface estateSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:
				
					(q)No Federal permit required for oil and gas activities on certain land
 (1)In generalThe Secretary shall not require an operator to obtain a Federal drilling permit for oil and gas exploration and production activities conducted on non-Federal surface estate, provided that—
 (A)the United States holds an ownership interest of less than 50 percent of the subsurface mineral estate to be accessed by the proposed action; and
 (B)the operator submits to the Secretary a State permit to conduct oil and gas exploration and production activities on the non-Federal surface estate.
 (2)No Federal actionOil and gas exploration and production activities carried out under paragraph (1)— (A)shall require no additional Federal action;
 (B)may commence 30 days after submission of the State permit to the Secretary; (C)are categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (D)shall not require any analysis under section 106 of the National Historic Preservation Act of 1966, as amended (54 U.S.C. 306108); and
 (E)shall not require any analysis, assessment, or consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536).
							(3)Royalties and production accountability
 (A)Nothing in this subsection shall affect the amount of royalties due to the United States under this Act from the production of oil and gas, or alter the Secretary’s authority to conduct audits and collect civil penalties pursuant to the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711 et seq.).
 (B)The Secretary may conduct on-site reviews and inspections to ensure proper accountability, measurement, and reporting of production of Federal oil and gas, and payment of royalties.
 (4)ExceptionsThis subsection shall not apply to actions on Indian lands or resources managed in trust for the benefit of Indian tribes..
 104.State and Tribal authority for hydraulic fracturing regulationThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 44 (as added by section 101) the following:
				
					45.State and Tribal authority for hydraulic fracturing regulation
 (a)In generalThe Secretary of the Interior shall not enforce any Federal regulation, guidance, or permit requirement regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on or under any land in any State that has regulations, guidance, or permit requirements for that activity.
 (b)State authorityThe Secretary of the Interior shall defer to State regulations, guidance, and permit requirements for all activities regarding hydraulic fracturing relating to oil, gas, or geothermal production activities on Federal land.
						(c)Transparency of State regulations
 (1)In generalEach State shall submit to the Bureau of Land Management a copy of the regulations of such State that apply to hydraulic fracturing operations on Federal land, including those that require disclosure of chemicals used in hydraulic fracturing operations.
 (2)AvailabilityThe Secretary of the Interior shall make available to the public on the website of the Secretary the regulations submitted under paragraph (1).
 (d)Tribal authority on trust landThe Secretary of the Interior shall not enforce any Federal regulation, guidance, or permit requirement with respect to hydraulic fracturing on any land held in trust or restricted status for the benefit of a federally recognized Indian Tribe or a member of such an Indian Tribe, except with the express consent of the beneficiary on whose behalf such land is held in trust or restricted status.
 (e)Hydraulic fracturing definedIn this section the term hydraulic fracturing means the process of creating small cracks, or fractures, in underground geological formations for well stimulation purposes of bringing hydrocarbons into the wellbore and to the surface for capture..
 105.Review of Integrated Activity Plan for the National Petroleum Reserve in AlaskaThe Secretary of the Interior shall— (1)conduct a review of the National Petroleum Reserve–Alaska Final Integrated Activity Plan/Environmental Impact Statement, for which notice of availability was published in the Federal Register on December 28, 2012 (77 Fed. Reg. 76515), to determine which lands within the National Petroleum Reserve in Alaska should be made available for oil and gas leasing; and
 (2)make available the lands described in paragraph (1) for oil and gas leasing. 106.Protested lease salesSection 17(b)(1)(A) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)) is amended by inserting The Secretary shall resolve any protest to a lease sale within 60 days following such payment. after annual rental for the first lease year..
 107.Clarification regarding liability under Migratory Bird Treaty ActSection 6 of the Migratory Bird Treaty Act (16 U.S.C. 707) is amended by adding at the end the following:
				
 (e)This Act shall not be construed to prohibit any activity proscribed by section 2 of this Act that is accidental or incidental to the presence or operation of an otherwise lawful activity..
 108.Amendments to the Energy Policy Act of 2005Section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942) is amended to read as follows:  390.National Environmental Policy Act review (a)National Environmental Policy Act reviewAction by the Secretary of the Interior, in managing the public lands, or the Secretary of Agriculture, in managing National Forest System lands, with respect to any of the activities described in subsection (d) shall be categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the activity is conducted pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) for the purpose of exploration or development of oil or gas.
 (b)Categorical exclusionUse of a categorical exclusion created in this section— (1)shall not require a finding of no extraordinary circumstances; and
 (2)shall be effective for the full term of the authorized permit or approval. (c)ApplicationThis section shall not apply to an action of the Secretary of the Interior or the Secretary of Agriculture on Indian lands or resources managed in trust for the benefit of Indian Tribes.
 (d)Activities describedThe activities referred to in subsection (a) are: (1)Reinstating a lease pursuant to section 31 of the Mineral Leasing Act (30 U.S.C. 188).
 (2)The following activities, provided that any new surface disturbance is contiguous with the footprint of the original authorization and does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater:
 (A)Drilling an oil or gas well at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate an additional well.
 (C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facility, or utilities submitted in a sundry notice.
 (3)Drilling of an oil or gas well at a new well pad site, provided that the new surface disturbance does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater.
 (4)Construction or realignment of a road, pipeline, or utilities within an existing right-of-way or within a right-of-way corridor established in a land use plan.
 (5)The following activities when conducted from non-Federal surface into federally owned minerals, provided that the operator submits to the Secretary concerned certification of a surface use agreement with the non-Federal landowner:
 (A)Drilling an oil or gas well at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate an additional well.
 (C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facilities or utilities submitted in a sundry notice.
 (6)Drilling of an oil or gas well from non-Federal surface and non-Federal subsurface into Federal mineral estate.
 (7)Construction of up to 1 mile of new road on Federal or non-Federal surface, not to exceed 2 miles in total.
 (8)Construction of up to 3 miles of individual pipelines or utilities, regardless of surface ownership..
 109.Administrative protest process reformSection 17 of the Mineral Leasing Act (30 U.S.C. 226) is amended by adding at the end the following:
				
					(q)Protest filing fee
 (1)In generalBefore processing any protest filed under this section, the Secretary shall collect a filing fee from the protestor to recover the cost for processing documents filed for each administrative protest.
 (2)AmountThe filing fee shall be calculated as follows: (A)For each protest filed in a submission not exceeding 10 pages in length, the base filing fee shall be $150.
 (B)For each submission exceeding 10 pages in length, an addition to the base filing fee, an assessment of $5 per page in excess of 10 pages shall apply.
 (C)For protests that include more than one oil and gas lease parcel, right-of-way, or application for permit to drill in a submission, an additional assessment of $10 per additional lease parcel, right-of-way, or application for permit to drill shall apply.
							(3)Adjustment
 (A)In generalBeginning on January 1, 2021, and annually thereafter, the Secretary shall adjust the filing fees established in this subsection to whole dollar amounts to reflect changes in the Producer Price Index, as published by the Bureau of Labor Statistics, for the previous 12 months.
 (B)Publication of adjusted filing feesAt least 30 days before the filing fees as adjusted under this paragraph take effect, the Secretary shall publish notification of the adjustment of such fees in the Federal Register..
 110.Notifications of permit to drillThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by inserting after section 45, as added by section 104, the following:
				
					46.Notifications of permit to drill
 (a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall establish procedures by which an operator may conduct drilling and production activities on available Federal land and non-Federal land that is located in a State to which the Secretary has not delegated exclusive authority under section 44(a)(1) after sending to the Secretary a notification of permit to drill under this section in lieu of obtaining an Application for Permit to Drill.
 (b)Content of notificationTo be considered a complete notification of permit to drill under this section, an operator shall include in the notification of permit to drill submitted under this section—
 (1)a notification of permit to drill form; (2)a surface use plan of operations;
 (3)a drilling plan; (4)a well plat certified by a registered surveyor;
 (5)an operator certification; (6)evidence of bond coverage; and
 (7)a notification of permit to drill fee in an amount to be determined by the Secretary. (c)Justifications for objection (1)In generalExcept as otherwise provided in this subsection, the Secretary may not object to a notification of permit to drill under this section if the notification—
 (A)demonstrates that the drilling operations described in the notification of permit to drill will be located in—
 (i)a developed field, where there are existing oil and gas wells within a 5-mile radius and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity;
 (ii)a location or well pad site at which drilling has occurred within 10 years before the date of spudding the well and the proposed operations do not increase the surface disturbance on the location or well pad site;
 (iii)an area consisting of individual surface disturbances of less than 10 acres and the total surface disturbance on the lease is not greater than 150 acres and for which an approved land use plan or environmental review was prepared within the last 10 years under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that analyzed such drilling operations as a reasonably foreseeable activity;
 (iv)an area consisting of Federal mineral interests that is located within the boundaries of a communitization agreement or unit agreement which contains minerals leased by a State or private mineral owner for which a drilling permit has been approved by a State regulatory agency; or
 (v)an area in which a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applies for oil and gas drilling or re-entry activities; or
 (B)includes— (i)an environmental review that concludes that actions described in the notification of permit to drill pose no significant effects on the human environment or threatened or endangered species; and
 (ii)an archeological review that concludes that actions described in the notification of permit to drill pose no significant effects on cultural or historic properties or resources.
									(2)Endangered species protection
 (A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to jeopardize the continued existence of a species that is a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or result in the destruction or adverse modification of critical habitat of such species.
 (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
								(3)National Historic Preservation
 (A)In generalNotwithstanding paragraph (1), the Secretary shall object to a notification of permit to drill if the activity described in such notification of permit to drill is likely to affect properties listed, or eligible for listing, in the National Register of Historic Places under section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966).
 (B)Withdrawal of objectionThe Secretary may withdraw an objection under subparagraph (A) if the operator consults with the Secretary on such objection and places conditions on the notification of permit to drill sufficient to comply with section 306108 of title 54, United States Code (commonly known as the National Historic Preservation Act of 1966).
								(d)Objection or no action
 (1)Notification of incomplete notificationNot later than 15 days after receipt of a notification of permit to drill, or a revised notification of permit to drill, from an operator under this section, the Secretary shall notify the operator in writing if the notification of permit to drill is not complete.
 (2)Notification of objectionsThe Secretary shall notify an operator of any objections to the notification of permit to drill not later than 45 days after receipt of a complete notification of permit to drill from an operator under this section.
 (3)No action requiredIf the Secretary has not notified an operator under either paragraph (1) or paragraph (2) within 45 days after receipt of a notification of permit to drill from the operator under this section, the operator may, without further action from the Secretary, conduct the drilling and production activities for which the notification of permit to drill was submitted.
 (4)Opportunity to resubmit notificationIf the Secretary notifies an operator under paragraph (1) of an incomplete notification or paragraph (2) of an objection, the Secretary shall allow the operator to address such incomplete notification or objection and revise and resubmit the notification of permit to drill.
 (5)Opportunity to resubmit notification as Application for Permit to DrillIf the Secretary notifies an operator under paragraph (2) of an objection, the Secretary shall allow the operator to resubmit such information in the form of an Application for Permit to Drill.
 (e)Notification feeThe Secretary may not charge an operator under this section a fee for submitting a notification of permit to drill greater than the fee the Secretary charges an applicant for an Application for Permit to Drill.
						(f)Environmental review
 (1)In generalAn environmental review or archeological review described in subsection (c)(1)(B) may be completed by a third-party contractor approved by the Secretary or pursuant to a memorandum of understanding between the operator and the Secretary.
 (2)Field work authorizationThe Secretary shall issue a field work authorization to a third-party contractor for the purposes of paragraph (1) within a reasonable time.
 (3)Request for concurrenceThe Secretary shall allow a third-party contractor to submit a request to the State Historic Preservation Office on behalf of the Secretary.
 (g)Additional surface use permitsThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to obtain a surface use permit for an action included in the notification of permit to drill.
 (h)Site inspectionThe Secretary may not require an operator that has submitted a notification of permit to drill for which the Secretary did not object to submit to a site inspection before commencement of the activities described in the notification of permit to drill.
 (i)Federal enforcementThe Secretary may conduct inspections of and evaluate activities described in a notification of permit to drill for purposes of bringing an enforcement action. The Secretary may suspend enforcement proceedings if the operator modifies its activities to comply with the notification of permit to drill or obtains an Application for Permit to Drill for such activities.
						(j)Application of the National Environmental Policy Act
 (1)No action by SecretaryThe decision by the Secretary to take no action under subsection (c)(1)(B)(2) shall not constitute a major Federal action under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (2)Development of regulationsThe development of any regulation pursuant to this section shall constitute a major Federal action under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
 (k)DefinitionsIn this section: (1)In generalThe terms Application for Permit to Drill, applications for Permit to Drill, available Federal land, and drilling plan have the meaning given those terms in section 44.
 (2)Surface use plan of operationThe term surface use plan of operation means a plan containing— (A)the road and drill pad location;
 (B)details of pad construction; (C)methods for containment and disposal of waste material;
 (D)plans for reclamation of the surface; (E)any other information specified in applicable orders or notices; and
 (F)any other pertinent data as the Secretary may require.. IIOffshore Oil and Gas 201.Limitation of authority of the President to withdraw areas of the Outer Continental Shelf from oil and gas leasing (a)Limitation on withdrawal from disposition of lands on the outer Continental ShelfSection 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended by amending subsection (a) to read as follows:
					
						(a)Limitation on withdrawal
 (1)In generalExcept as otherwise provided in this section, no lands of the outer Continental Shelf may be withdrawn from disposition except by an Act of Congress.
 (2)National marine sanctuariesThe President may withdraw from disposition any of the unleased lands of the outer Continental Shelf located in a national marine sanctuary designated in accordance with the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) or otherwise by statute.
							(3)Existing withdrawals
 (A)In generalExcept for the withdrawals listed in subparagraph (B), any withdrawal from disposition of lands on the outer Continental Shelf before the date of the enactment of this subsection shall have no force or effect.
 (B)ExceptionsSubparagraph (A) shall not apply to the following withdrawals: (i)Any withdrawal in a national marine sanctuary designated in accordance with the National Marine Sanctuaries Act.
 (ii)Any withdrawal in a national monument declared under section 320301 of title 54, United States Code, or the Act of June 8, 1906 (ch. 3060; 34 Stat. 225).
 (iii)Any withdrawal in the North Aleutian Basin Planning Area, including Bristol Bay.. (b)Termination of authority To establish marine national monumentsSection 320301 of title 54, United States Code, is amended by adding at the end the following:
					
						(e)Limitation on marine national monuments
 (1)In generalNotwithstanding subsections (a) and (b), the President may not declare or reserve any ocean waters (as such term is defined in section 3 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1402)) or lands beneath ocean waters as a national monument.
 (2)Marine national monuments designated before the date of the enactment of this subsectionThis subsection shall not affect any national monument designated by the President before the date of the enactment of this Act.. 
				202.Disposition of revenues from oil and gas leasing on the Outer Continental Shelf to Atlantic States
 and AlaskaSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals and inserting the following:
					
 (a)In generalExcept as otherwise provided in this section, all rentals; and (2)by adding at the end the following:
					
						(b)Distribution of revenue to producing States
 (1)DefinitionsIn this subsection: (A)Covered planning area (i)In generalSubject to clause (ii), the term covered planning area means each of the following planning areas, as such planning areas are generally depicted in the later of the 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program, dated November 2016, or a subsequent oil and gas leasing program developed under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344):
 (I)Mid-Atlantic. (II)South Atlantic.
 (III)Any planning area located off the coast of Alaska. (ii)ExclusionsThe term covered planning area does not include any area in the Atlantic—
 (I)north of the southernmost lateral seaward administrative boundary of the State of Maryland; or (II)south of the northernmost lateral seaward administrative boundary of the State of Florida.
 (B)Producing StateThe term producing State means each of the following States: (i)Virginia.
 (ii)North Carolina. (iii)South Carolina.
 (iv)Georgia. (v)Alaska.
									(C)Qualified revenues
 (i)In generalThe term qualified revenues means revenues derived from rentals, royalties, bonus bids, and other sums due and payable to the United States under oil and gas leases entered into on or after the date of the enactment of this Act for an area in a covered planning area.
 (ii)ExclusionsThe term qualified revenues does not include— (I)revenues from the forfeiture of a bond or other surety securing obligations other than royalties, civil penalties, or royalties taken by the Secretary in-kind and not sold;
 (II)revenues generated from leases subject to section 8(g); and (III)the portion of rental revenues in excess of those that would have been collected at the rental rates in effect before August 5, 1993.
										(2)Deposit of qualified revenues
 (A)Phase IWith respect to qualified revenues under leases awarded under the first leasing program approved under section 18(a) that takes effect after the date of the enactment of this section, the Secretary of the Treasury shall deposit or allocate, as applicable—
 (i)87.5 percent into the general fund of the Treasury; and (ii)12.5 percent to States in accordance with paragraph (3).
 (B)Phase IIWith respect to qualified revenues under leases awarded under the second leasing program approved under section 18(a) that takes effect after the date of the enactment of this section, the Secretary of the Treasury shall deposit or allocate, as applicable—
 (i)75 percent into the general fund of the Treasury; and (ii)25 percent to States in accordance with paragraph (3).
 (C)Phase IIIWith respect to qualified revenues under leases awarded under the third leasing program approved under section 18(a) that takes effect after the date of the enactment of this section and under any such leasing program subsequent to such third leasing program, the Secretary of the Treasury shall deposit or allocate, as applicable—
 (i)50 percent into the general fund of the Treasury; and (ii)50 percent into a special account in the Treasury from which the Secretary of the Treasury shall disburse—
 (I)75 percent to States in accordance with paragraph (3); and (II)25 percent to the Secretary of the Interior for units of the National Park System.
										(3)Allocation to producing States
 (A)In generalSubject to subparagraphs (B) and (C), the Secretary of the Treasury shall allocate the qualified revenues distributed to States under paragraph (2) to each producing State in an amount based on a formula established by the Secretary of the Interior, by regulation, that—
 (i)is inversely proportional to the respective distances between— (I)the point on the coastline of the producing State that is closest to the geographical center of the applicable leased tract; and
 (II)the geographical center of that leased tract; (ii)does not allocate qualified revenues to any producing State that is further than 200 nautical miles from the leased tract; and
 (iii)allocates not less than 10 percent of qualified revenues to each producing State that is 200 or fewer nautical miles from the leased tract.
									(B)Payments to noncontiguous coastal States
 (i)In generalWith respect to each producing State that is a noncontiguous coastal State, the Secretary of the Treasury shall pay 20 percent of the allocable share of such State determined under this paragraph to the coastal political subdivisions of such State.
 (ii)AllocationThe amount paid by the Secretary of the Treasury to coastal political subdivisions under this subparagraph shall be allocated to each coastal political subdivision in accordance with subparagraphs (B) and (E) of section 31(b)(4).
 (iii)Definition of coastal political subdivisionIn this subparagraph, the term coastal political subdivision means— (I)a county-equivalent subdivision of a State for which—
 (aa)all or part lies within the coastal zone of the State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)); and
 (bb)the closest coastal point is not more than 200 nautical miles from the geographical center of any leased tract on the outer Continental Shelf; or
 (II)a municipal subdivision of a State for which— (aa)the closest point is more than 200 nautical miles from the geographical center of a leased tract on the outer Continental Shelf; and
 (bb)the State has determined to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
											(C)Payments to contiguous coastal States
 (i)In generalWith respect to each producing State that is a contiguous coastal State, the Secretary of the Treasury shall pay—
 (I)50 percent of the allocable share of such State determined under this paragraph to the State treasury to be used by the State in accordance with clause (ii);
 (II)25 percent of the allocable share of such State determined under this paragraph to coastal towns; and
 (III)25 percent of the allocable share of such State determined under this paragraph to coastal counties.
 (ii)Use of fundsFunds received by a producing State under clause (i)(I) shall be used by such State— (I)to enhance State land and water conservation efforts, particularly in inlets, waterways, and beaches;
 (II)for the purposes of beach nourishment and coastline enhancements; (III)for the protection of coastal wildlife;
 (IV)to support estuary health and aquaculture management; (V)for dredging and port infrastructure development;
 (VI)grants to support the geological and geophysical sciences or petroleum engineering programs or departments at institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that are accredited by the Accreditation Board for Engineering and Technology and located within the producing State; or
 (VII)for any other purpose that enhances coastal communities, as determined by the Governor of the producing State.
 (iii)Definition of coastal townIn this subparagraph, the term coastal town means an economic and residential center not more than 20 miles from the coast of the producing State.
 (4)AdministrationAmounts made available under paragraph (2)(B) shall— (A)be made available, without further appropriation, in accordance with this subsection;
 (B)remain available until expended; (C)be in addition to any amounts appropriated under—
 (i)chapter 2003 of title 54, United States Code; (ii)any other provision of this Act; and
 (iii)any other provision of law; and (D)be made available during the fiscal year immediately following the fiscal year in which such amounts were received..
 203.Distribution of Outer Continental Shelf revenues to Gulf producing StatesSection 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking 50 and inserting 37.5; and (B)in paragraph (2)—
 (i)by striking 50 and inserting 62.5; (ii)in subparagraph (A), by striking 75 and inserting 80; and
 (iii)in subparagraph (B), by striking 25 and inserting 20; and (2)by striking subsection (f).
 204.Addressing permits for taking of marine mammalsSection 101(a)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(5)(D)) is amended as follows:
 (1)In clause (i)— (A)by striking citizens of the United States and inserting persons;
 (B)by striking within a specific geographic region; (C)by striking of small numbers;
 (D)by striking such citizens and inserting such persons; and (E)by striking within that region.
 (2)In clause (ii)— (A)in subclause (I), by striking , and other means of effecting the least practicable impact on such species or stock and its habitat;
 (B)in subclause (III), by striking requirements pertaining to the monitoring and reporting of such taking by harassment, including and inserting efficient and practical requirements pertaining to the monitoring of such taking by harassment while the activity is being conducted and the reporting of such taking, including, as the Secretary determines necessary, ; and
 (C)by adding at the end the following:  Any condition imposed pursuant to subclause (I), (II), or (III) may not result in more than a minor change to the specified activity and may not alter the basic design, location, scope, duration, or timing of the specified activity..  (3)In clause (iii), by striking receiving an application under this subparagraph and inserting an application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (IV) of clause (viii), as applicable,.
 (4)In clause (vi), by striking a determination of least practicable adverse impact on such species or stock under clause (i)(I) and inserting conditions imposed under subclause (I), (II), or (III) of clause (ii). (5)By adding at the end the following:
					
						(viii)
 (I)The Secretary shall— (aa)accept as complete a written request for authorization under this subparagraph for incidental taking described in clause (i), by not later than 45 days after the date of submission of the request; or
 (bb)provide to the requester, by not later than 15 days after the date of submission of the request, a written notice describing any additional information required to complete the request.
 (II)If the Secretary provides notice under subclause (I)(bb), the Secretary shall, by not later than 30 days after the date of submission of the additional information described in the notice—
 (aa)accept the written request for authorization under this subparagraph for incidental taking described in clause (i); or
 (bb)deny the request and provide the requester a written explanation of the reasons for the denial. (III)The Secretary may not make a second request for information, request that the requester withdraw and resubmit the request, or otherwise delay a decision on the request.
 (IV)If the Secretary fails to respond to a request for authorization under this subparagraph in the manner provided in subclause (I) or (II), the request shall be considered to be complete.
							(ix)
 (I)At least 90 days before the expiration of any authorization issued under this subparagraph, the holder of such authorization may apply for a one-year extension of such authorization. The Secretary shall grant such extension within 14 days after the date of such request on the same terms and without further review if there has been no substantial change in the activity carried out under such authorization nor in the status of the marine mammal species or stock, as applicable, as reported in the final annual stock assessment reports for such species or stock.
 (II)In subclause (I) the term substantial change means a change that prevents the Secretary from making the required findings to issue an authorization under clause (i) with respect to such species or stock.
 (III)The Secretary shall notify the applicant of such substantial changes with specificity and in writing within 14 days after the applicant’s submittal of the extension request.
 (x)If the Secretary fails to make the required findings and, as appropriate, issue the authorization within 120 days after the application is accepted or required to be considered complete under subclause (I)(aa), (II)(aa), or (III) of clause (viii), as applicable, the authorization is deemed to have been issued on the terms stated in the application and without further process or restrictions under this Act.
 (xi)Any taking of a marine mammal in compliance with an authorization under this subparagraph is exempt from the prohibition on taking in section 9 of the Endangered Species Act of 1973 (16 U.S.C. 1538). Any Federal agency authorizing, funding, or carrying out an action that results in such taking, and any agency action authorizing such taking, is exempt from the requirement to consult regarding potential impacts to marine mammal species or designated critical habitat under section 7(a)(2) of such Act (16 U.S.C. 1536(a)(2))..
				205.Energy Development in the Eastern Gulf of Mexico
				(a)Compatibility between military mission and oil and gas operations
 (1)Updating memorandum of agreementNot later than 270 days after the date of the enactment of this Act, the Secretary of the Interior and the Secretary of Defense shall update the memorandum of agreement entitled Memorandum of Agreement Between the Department of Defense and the Department of the Interior on Mutual concerns on the Outer Continental Shelf to ensure compatibility between the military mission and oil and gas operations in the Eastern Gulf of Mexico.
 (2)ReservationsNothing in this section shall be construed to affect section 12 of the Outer Continental Shelf Lands Act (42 U.S.C. 1341).
 (3)Existing leasesThe stipulations and restrictions developed under this subsection shall not apply to existing leases in the Eastern Planning Area.
					(b)Directed lease sales
 (1)In generalNotwithstanding the omission of any of these areas from the National Outer Continental Shelf Oil and Gas Leasing Program approved by the Secretary of the Interior under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), as in effect at the time of the lease sale, but subject to paragraph (2) of this subsection, the Secretary shall offer the following areas for oil and gas leasing under such Act:
 (A)All acreage of the Eastern Planning Area that is not subject to subsection (a) of section 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note), as such Act was in effect on the date of the enactment of this Act, by holding at least two lease sales before December 31, 2021.
 (B)All acreage of the Eastern Planning Area by holding at least one additional sale after June 30, 2022 and before December 31, 2022, and at least two additional sales each subsequent year.
 (2)National Environmental Policy Act requirementsThe Secretary and all other Federal officials shall complete all actions required by section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such lease sales by not later than one year before the final lease sale conducted under paragraph (1).
 (3)DefinitionsIn this section, the term Eastern Planning Area means the Eastern Gulf of Mexico Planning Area of the Outer Continental Shelf, as designated in the document entitled 2019–2024 National Outer Continental Shelf Oil and Gas Leasing Draft Proposed Program, dated January 2018.
					(c)Lease terms
 (1)In generalParagraph (2) of section 8(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)) is amended to read as follows:
						
 (2)be for an initial period of— (A)five years, except as provided in subparagraphs (B) and (C);
 (B)not to exceed ten years if the Secretary finds that such longer period is necessary to encourage exploration and development in areas because of unusually deep water or other unusually adverse conditions, except as provided in subparagraph (C); or
 (C)for leases located in water depths of greater than 1,500 meters, 15 years, and as long thereafter as oil or gas is produced from the area in paying quantities or drilling or well reworking operations approved by the Secretary are conducted thereon..
					(2)Extension of existing leases
 (A)In generalWithin 180 days after the date of the enactment of this Act, the Secretary of the Interior shall issue regulations under which the Secretary may extend by five years the term of an oil and gas lease under the Outer Continental Shelf Lands Act (43 U.S.C. 1344) for a tract located in water deeper than 1,500 meters.
 (B)Application; paymentRegulations issued under this paragraph shall require— (i)submission of an application for such extension; and
 (ii)payment of a minimum bid amount. (C)LimitationThe Secretary may not extend the term of a lease under this paragraph more than once.
 (d)ReportThe Secretary of the Interior shall submit a report to the House Committee on Natural Resources and the Senate Committee on Energy and Natural Resources regarding options for sharing the revenues produced in the Eastern Gulf of Mexico Planning Area with the Gulf States consistent with the revenue sharing formulas under the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) as amended by this Act. The report shall include analysis of potential economic benefits to the Gulf States and recommendations for authorizing the use of these revenues for coastal restoration, recovering endangered species, coral restoration, and mitigation of harmful algal blooms.
				IIIAlternative Energy
			301.Geothermal, solar, and wind leasing priority areas
 (a)DefinitionsIn this section: (1)Covered landThe term covered land means land that is—
 (A)Federal land; and (B)not excluded from the development of geothermal energy under—
 (i)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or
 (ii)any other Federal law. (2)Priority area; designated leasing areasThe terms priority area and Designated Leasing Areas mean covered land identified by the land use planning process of the Bureau of Land Management as being a preferred location for a renewable energy project for solar, wind, or geothermal energy.
					(b)Designation of geothermal, solar, and wind leasing priority areas
 (1)In generalThe Secretary, in consultation with the Secretary of Energy, shall establish priority areas on covered land for geothermal, solar, and wind energy projects.
					(2)Deadline
 (A)Geothermal and wind energyWith respect to geothermal and wind energy, the Secretary shall establish priority areas as soon as practicable, but not later than 5 years after the date of the enactment of this Act.
 (B)Solar energyFor solar energy, solar Designated Leasing Areas, including the solar energy zones established by the 2012 western solar plan of the Bureau of Land Management and any subsequent land use plan amendments, shall be considered to be priority areas for solar energy projects. The Secretary shall establish additional solar priority areas as soon as practicable, but not later than 3 years after the date of the enactment of this Act.
 (c)Criteria for selectionIn determining which covered lands to designate as geothermal, solar, and wind leasing priority areas under subsection (b), the Secretary, in consultation with the Secretary of Energy, shall consider if—
 (1)the covered land is preferable for geothermal, solar, and wind leasing; (2)production of geothermal, solar, and wind energy on such land is economically viable, including if such land has access to methods of energy transmission; and
 (3)the designation would be in compliance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), including subsection (c)(9) of that section.
 (d)Review and modificationNot less frequently than once every 5 years, the Secretary shall— (1)review covered land and, if appropriate, make additional designations of geothermal, solar, and wind leasing priority areas; and
 (2)review each area designated as a geothermal, solar, or wind energy leasing priority area under this section, and, if appropriate, remove such designation.
 (e)Compliance with the National Environmental Policy ActFor the purposes of this section, compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall be accomplished—
 (1)with respect to geothermal energy, by sup­ple­ment­ing the October 2008 final programmatic environmental impact statement for geothermal leasing in the Western United States and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized;
 (2)with respect to solar energy, by sup­ple­ment­ing the July 2012 final programmatic environmental impact statement for solar energy development and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized; and
 (3)with respect to wind energy, by sup­ple­ment­ing the July 2005 final programmatic environmental impact statement for wind energy development and incorporating any additional regional analyses that have been completed by Federal agencies since such programmatic environmental impact statement was finalized.
 (f)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a proposed renewable energy project, the Secretary shall—
 (1)rely on the analysis in the programmatic environmental impact statement conducted under subsection (e), to the maximum extent practicable when analyzing the potential impacts of the project;
 (2)complete any environmental review document in not more than 364 days; and (3)limit any review documents to 150 pages in length.
 302.Geothermal production on Federal landsThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:
				
					30.Geothermal exploration test projects
 (a)Definition of geothermal exploration test projectIn this section, the term geothermal exploration test project means the drilling of a well to test or explore for geothermal resources on lands for which the Secretary has issued a lease under this Act, that—
 (1)is carried out by the holder of the lease; (2)causes—
 (A)less than 5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
 (B)not more than an additional 5 acres of soil or vegetation disruption during access or egress to the test site;
 (3)is developed— (A)less than 9 inches in diameter;
 (B)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route;
 (C)without construction of new roads other than upgrading of existing drainage crossings for safety purposes;
 (D)with the use of rubber-tired digging or drilling equipment vehicles; and (E)without the use of high-pressure well stimulation;
 (4)is completed in less than 90 days, including the removal of any surface infrastructure from the site; and
 (5)requires the restoration of the project site within 3 years of the date of first exploration drilling to approximately the condition that existed at the time the project began, unless the site is subsequently used as part of energy development under the lease.
							(b)Categorical exclusion
 (1)In generalUnless extraordinary circumstances exist, a project that the Secretary determines under subsection (c) is a geothermal exploration test project shall be categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
 (2)Extraordinary circumstances definitionIn this subsection, the term extraordinary circumstances has the same meaning given such term in the Department of the Interior Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions).
							(c)Process
 (1)Requirement to provide noticeA leaseholder shall provide notice to the Secretary of the leaseholder’s intent to carry out a geothermal exploration test project at least 30 days before the date on which drilling under the project will begin.
 (2)Review and determinationNot later than 10 days after receipt of a notice of intent under paragraph (1), the Secretary shall, with respect to the project described in the notice of intent—
 (A)determine if the project qualifies for a categorical exclusion under subsection (b); and (B)notify the leaseholder of such determination.
 (3)Opportunity to remedyIf the Secretary determines under paragraph (2)(A) that the project does not qualify for a categorical exclusion under subsection (b), the Secretary shall—
 (A)include in such notice clear and detailed findings on any deficiencies in the project that resulted in such determination; and
 (B)allow the leaseholder to remedy any such deficiencies and resubmit the notice of intent under paragraph (1)..
 303.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
				
 (4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under subsection (c) by the holder of the oil and gas lease—
 (A)on a determination that geothermal energy will be produced from a well producing or capable of producing oil and gas; and
 (B)in order to provide for the coproduction of geothermal energy with oil and gas.. 304.Noncompetitive leasing of adjoining areas for development of geothermal resourcesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is further amended by adding at the end the following:
				
					(5)Adjoining land
 (A)DefinitionsIn this paragraph: (i)Fair market value per acreThe term fair market value per acre means a dollar amount per acre that—
 (I)except as provided in this clause, shall be equal to the market value per acre (taking into account the determination under subparagraph (B)(iii) regarding a valid discovery on the adjoining land) as determined by the Secretary under regulations issued under this paragraph;
 (II)shall be determined by the Secretary with respect to a lease under this paragraph, by not later than the end of the 180-day period beginning on the date the Secretary receives an application for the lease; and
 (III)shall be not less than the greater of— (aa)4 times the median amount paid per acre for all land leased under this Act during the preceding year; or
 (bb)$50. (ii)Industry standardsThe term industry standards means the standards by which a qualified geothermal professional assesses whether downhole or flowing temperature measurements with indications of permeability are sufficient to produce energy from geothermal resources, as determined through flow or injection testing or measurement of lost circulation while drilling.
 (iii)Qualified Federal landThe term qualified Federal land means land that is otherwise available for leasing under this Act. (iv)Qualified geothermal professionalThe term qualified geothermal professional means an individual who is an engineer or geoscientist in good professional standing with at least 5 years of experience in geothermal exploration, development, or project assessment.
 (v)Qualified lesseeThe term qualified lessee means a person who may hold a geothermal lease under this Act (including applicable regulations). (vi)Valid discoveryThe term valid discovery means a discovery of a geothermal resource by a new or existing slim hole or production well, that exhibits downhole or flowing temperature measurements with indications of permeability that are sufficient to meet industry standards.
 (B)AuthorityAn area of qualified Federal land that adjoins other land for which a qualified lessee holds a legal right to develop geothermal resources may be available for a noncompetitive lease under this section to the qualified lessee at the fair market value per acre, if—
 (i)the area of qualified Federal land— (I)consists of not less than 1 acre and not more than 640 acres; and
 (II)is not already leased under this Act or nominated to be leased under subsection (a); (ii)the qualified lessee has not previously received a noncompetitive lease under this paragraph in connection with the valid discovery for which data has been submitted under clause (iii)(I); and
 (iii)sufficient geological and other technical data prepared by a qualified geothermal professional has been submitted by the qualified lessee to the applicable Federal land management agency that would lead individuals who are experienced in the subject matter to believe that—
 (I)there is a valid discovery of geothermal resources on the land for which the qualified lessee holds the legal right to develop geothermal resources; and
 (II)that geothermal feature extends into the adjoining areas. (C)Determination of fair market value (i)In generalThe Secretary shall—
 (I)publish a notice of any request to lease land under this paragraph; (II)determine fair market value for purposes of this paragraph in accordance with procedures for making those determinations that are established by regulations issued by the Secretary;
 (III)provide to a qualified lessee and publish, with an opportunity for public comment for a period of 30 days, any proposed determination under this subparagraph of the fair market value of an area that the qualified lessee seeks to lease under this paragraph; and
 (IV)provide to the qualified lessee and any adversely affected party the opportunity to appeal the final determination of fair market value in an administrative proceeding before the applicable Federal land management agency, in accordance with applicable law (including regulations).
 (ii)Limitation on nominationAfter publication of a notice of request to lease land under this paragraph, the Secretary may not accept under subsection (a) any nomination of the land for leasing unless the request has been denied or withdrawn.
 (iii)Annual rentalFor purposes of section 5(a)(3), a lease awarded under this paragraph shall be considered a lease awarded in a competitive lease sale.
 (D)RegulationsNot later than 270 days after the date of enactment of this paragraph, the Secretary shall issue regulations to carry out this paragraph..
			305.Application of Outer Continental Shelf Lands Act with respect to territories of the United States
 (a)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— (1)in paragraph (a)—
 (A)by inserting after control the following: or lying within the exclusive economic zone of the United States and the outer Continental Shelf adjacent to any territory or possession of the United States; and
 (B)by adding at the end before the semicolon the following: , except that such term shall not include any area conveyed by Congress to a territorial government for administration;
 (2)in paragraph (p), by striking and after the semicolon at the end; (3)in paragraph (q), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (r)The term State includes each territory of the United States..
 (b)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
					
 (i)This section shall not apply to the scheduling of lease sales in the outer Continental Shelf adjacent to the territories and possessions of the United States..
 306.Disposition of revenues with respect to territories of the United StatesSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals and inserting the following:
					
 (a)In generalExcept as otherwise provided in law, all rentals; and (2)by adding at the end the following:
					
 (b)Disposition of revenues to territories of the United StatesOf the rentals, royalties, and other sums paid to the Secretary under this Act from a lease for an area of land on the outer Continental Shelf adjacent to a territory and lying within the exclusive economic zone of the United States pertaining to such territory, and not otherwise obligated or appropriated—
 (1)50 percent shall be deposited in the Treasury and credited to miscellaneous receipts; (2)12.5 percent shall be deposited in the Coral Reef Conservation Fund established under section 211 of the Coral Reef Conservation Act of 2000; and
 (3)37.5 percent shall be disbursed to territories of the United States in an amount for each territory (based on a formula established by the Secretary by regulation) that is inversely proportional to the respective distance between the point on the coastline of the territory that is closest to the geographic center of the applicable leased tract and the geographic center of the leased tract..
				307.Wind lease sales for areas of Outer Continental Shelf
 (a)Conditional wind lease sales in territories of the United StatesThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:
					
						33.Wind lease sales for areas of Outer Continental Shelf
 (a)AuthorizationThe Secretary may conduct wind lease sales on the outer Continental Shelf. (b)Wind lease sale procedureAny wind lease sale conducted under this section shall be considered a lease under section 8(p).
							(c)Wind lease sales off coasts of territories of the United States
								(1)Study on feasibility of conducting wind lease sales
 (A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, of conducting wind lease sales on an area of the outer Continental Shelf within the territorial jurisdiction of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (B)ConsultationIn conducting the study required in paragraph (A), the Secretary shall consult— (i)the National Renewable Energy Laboratory of the Department of Energy; and
 (ii)the Governor of each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (C)PublicationThe study required in paragraph (A) shall be published in the Federal Register for public comment for not fewer than 60 days.
 (D)Submission of resultsNot later than 18 months after the date of the enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to:
 (i)the Committee on Energy and Natural Resources of the Senate; (ii)the Committee on Natural Resources of the House of Representatives; and
 (iii)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States, respectively.
 (E)Public availabilityThe study required under subparagraph (A) and results submitted under subparagraph (C) shall be made readily available on a public Government internet website.
 (2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1).
								(3)Conditional wind lease sales
 (A)In generalFor each territory, the Secretary shall conduct not less than 1 wind lease sale on an area of the outer Continental Shelf within the territorial jurisdiction of such territory that meets each of the following criteria:
 (i)The study required under paragraph (1)(A) concluded that a wind lease sale on the area is feasible. (ii)The Secretary has determined that the call for information has generated sufficient interest for the area.
 (iii)The Secretary has consulted with the Secretary of Defense regarding such a sale. (iv)The Secretary has consulted with the Governor of the territory regarding the suitability of the area for wind energy development.
 (B)ExceptionIf no area of the outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iii) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory..
				308.Establishment of Coral Reef Conservation Fund
 (a)In generalThe Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.) is amended by adding at the end the following:
					
						211.Coral Reef Conservation Fund
 (a)EstablishmentThere is established in the Treasury the Coral Reef Conservation Fund, hereafter referred to as the Fund.
 (b)DepositsFor each fiscal year, there shall be deposited in the Fund the portion of such revenues due and payable to the United States under subsection (b)(2) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338).
 (c)UsesAmounts deposited in the Fund under this section and appropriated to the Secretary of Commerce under subsection (f) shall be used by the Secretary of Commerce to carry out the Coral Reef Conservation Act of 2000 (16 U.S.C. 6401 et seq.), with priority given to carrying out sections 204 and 206 of such Act (16 U.S.C. 6403 and 6405).
 (d)AvailabilityAmounts deposited in the Fund shall remain in the Fund until appropriated by Congress. (e)ReportingThe President shall include with the proposed budget for the United States Government submitted to Congress for a fiscal year a comprehensive statement of deposits into the Fund during the previous fiscal year and estimated requirements during the following fiscal year for appropriations from the Fund.
 (f)Authorization of appropriationsThere are authorized to be appropriated from the Fund to the Secretary of Commerce, an amount equal to the amount deposited in the Fund in the previous fiscal year.
 (g)No limitationAppropriations from the Fund pursuant to this section may be made without fiscal year limitation.. (b)Renaming of existing fundSection 205 of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6404) is amended—
 (1)in the heading, by striking Coral reef conservation fund and inserting Coral Reef Public-Private Partnership; (2)in subsection (a)—
 (A)in the subsection heading, by striking Fund and inserting Public-Private Partnership; and (B)by striking , hereafter referred to as the Fund,; and
 (3)in subsection (b), by striking Fund and inserting separate interest bearing account. IVLimitations on Leasing Moratoriums 401.Coal leasesSection 2(a)(1) of the Mineral Leasing Act (30 U.S.C. 202a(a)(1)) is amended by striking in his discretion, upon the request of any qualified applicant or on his own motion from time to time and inserting at the Secretary’s discretion or upon the request of any qualified applicant.
 402.Congressional authority requirementNotwithstanding any other provision of law, the Secretary of the Interior may not declare a moratorium on the leasing of Federal lands, including on the Outer Continental Shelf, for the drilling, mining, or collection of oil, gas, or coal, or related activities unless such moratorium is authorized by an Act of Congress.
			